DETAILED ACTION

1.	Claims 1-20 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments
3.	Applicant's arguments filed 02/16/2021 with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
	Applicant argues that amended claims 1-20 are directed to statutory subject matter under 35 U.S.C. 101 and that the claims do not recite an abstract idea. Examiner respectfully disagrees. Examiner below will highlight the abstract ideas, in amended method claim 19 for example, as recited in the rejection below:
19. 	An information processing method of causing a computer to execute the steps of: acquiring data including a missing value; 
calculating a missing rate indicating a ratio of missing values included in the data; and estimating a covariance matrix based on the missing rate: 
and estimating an initial estimated covariance matrix based on data including the missing value, wherein the covariance matrix is estimated based on a value obtained by weighting a difference between elements of the covariance matrix and the corresponding elements of the initial estimated covariance matrix in accordance with the missing rate.
As recited in the claimed language the method steps are merely directed to acquiring data, calculating a missing rate ratio, and estimating a covariance matrix. These can be interpreted as mathematical concepts/mental processes. As in the specification this inventive concept is directed to building a statistical model and the calculation and estimation, as claimed, is equation based calculations (specification pages 4-9). Furthermore, applicant recites in the response (page 14, first paragraph) Estimat[ing] an initial estimated covariance matrix based on data including the missing value is not a mathematical concept because it is not a mathematical operation or an act of calculating. However, the specification points to the opposite. Specification page 5, lines 14-20, for example recites “The covariance matrix initial estimation unit 9 estimates an initial estimate which is each element of an initial estimated covariance matrix by Equation (4) described below…” Thus, clearly these claimed limitations are mathematical concepts/mental processes under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Applicant further argues that the claimed subject matter is integrated into a practical application. Examiner respectfully disagrees. Applicant on page 15 of the response recites “The considerations indicating that one or more additional element may have integrated the exception into a practical application include, for example, "[I]f there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application." See M.P.E.P. § 2106.04(II)(A)(2). Further, when evaluating whether a claimed invention improves the functioning of a computer or other technology, the Office should determine whether the specification provides sufficient details for one of ordinary skill in the art to recognize such improvement and whether the claim itself reflects such improvement. See 2019 PEG Update at 12. Moreover, "[t]he improvement can be provided by one or more additional elements ... or by the additional element(s) in combination with the recited judicial exception." Id. at 13.” Applicant points to saying the independent claims are not directed to a judicial exception because they, as a whole, recite particular elements that integrate the claims to a practical application (e.g., improving the functioning of a computer). Examiner respectfully disagrees. There are no additional limitations that integrate the claims to a practical application. Examiner will provide the additional limitations from the independent claims below:
1. “An information processing apparatus, comprising processing circuitry configure to…”
10. “An information processing system, comprising

A user interface device…”
19. “…causing a computer to execute the steps of:…”
These additional limitations do not integrate the abstract idea into a practical application as they do not impose meaningful limitations on practicing the abstract idea. The limitations are merely preceding the limitations involving the abstract ideas, but they do not integrate the abstract ideas into a practical application (i.e. improving the function of a computer) in the way they are currently recited. They are recited at a high-level of generality and the claims are silent as to further additional limitations of how together with the abstract ideas, the additional limitations apply or integrate the judicial exception into a practical application under Step 2A prong 2. Furthermore, as a result under step 2B these additional limitations do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. At most, the recited abstract idea limitations improve on itself, i.e. an improvement to the abstract ideas. The claims do not incorporate additional limitations that provide, for example, a technological improvement to the functioning of a computer and to the technology.  

4.	Applicant’s arguments, with respect to the 35 U.S.C. 102 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection has been withdrawn. 


Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category, a method. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations. They are highlighted below (underlined, italicized):

19. An information processing method of causing a computer to execute the steps of: acquiring data including a missing value; 
calculating a missing rate indicating a ratio of missing values included in the data; and estimating a covariance matrix based on the missing rate: 
and estimating an initial estimated covariance matrix based on data including the missing value, wherein the covariance matrix is estimated based on a value obtained by weighting a difference between elements of the covariance matrix and the corresponding elements of the initial estimated covariance matrix in accordance with the missing rate.

by Equation (4) described below…” Thus, clearly these claimed limitations are mathematical concepts/mental processes.

 8.	Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitations of “causing a computer to execute the steps of” are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the 
Claims 1 and 10 rejected for similar reasons as presented above with reference to claim 1. the additional limitations for claims 1 and 10 are:
1. “An information processing apparatus, comprising processing circuitry configure to…”
10. “An information processing system, comprising
A data management device to manage data used for building a statistical mode; an information processing apparatus…
A user interface device…”
Therefore, the claims is directed to the same abstract ideas and these additional limitations do not meaningful limitations that are sufficient to ensure that the claims do not integrate the abstract idea into a practical application and amount to significantly more than the abstract idea itself.

9.	Dependent claims 2-9, 11-18, and 20 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. 

	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182